Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 24, 2022.
Applicant’s election without traverse of pioglitazone and influenza virus as the respective species in the reply filed on March 24, 2022 is acknowledged.
Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating  influenza virus infection with pioglitazone, rosiglitazone, or troglitazone, does not reasonably provide enablement for treating other viral infection, or with other so called “NEET protein modulators.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The instant claims are drawn to a method of treating infectious disease comprising administering a modulator of a NEET protein.  The specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  The court recited eight factors:
(1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

(1) The nature of the invention:
The claim 14 is drawn to “a method of treating an infectious disease comprising administering a modulator of a NEET protein in a subject in need thereof”  Claim 15 is further limited to infection caused by virus, and claim 16 recites 13 families of viruses including Flaviviridae, Herpesviridae, Orthomyxoviridae, Retroviridae. Claim 17 recites a variety of viruses, such as dengue virus, Hepatic C virus, West Nile virus, Zika virus, Hepatitis B virus, Herpes simplex virus 1, influenza A virus, etc. Claim 21 and 22 recites various compounds as NEET protein modulators, ranging from small molecules to miRNA, siRNA, antisense oligonucleotide and antibody, including various structurally distinct compounds

(2) The breadth of the claims:
The claims are very broad as they embrace and reads on effectively treating all viral infection with any of  so called modulators of NEET protein.  The specification does not enable the treatment of all forms of viral infections and any of “MEET protein modulator”.  Viral infection would encompasses various etiologically and symptomatically distinct infection disease such as those recited in claims 16 and 17. Furthermore, the claims read on the employment of various structurally distinct “MEET protein modulators”, ranging from small molecules to RNA and antibodies.  
(3) The state of the prior art:
The state of the art regarding effectively treating all infection, or all viral infection with one formulation does not exist. In fact, there is known therapeutic agents that will cure pathogenic viral infections, such as HIV, influenza and hepatitis B and C, which are still post great challenge to skilled artisan. See, the Background section of this specification. Further, most of the known antiviral agents are pathogen specific. A drug effective for one infection may not be effective in treating other viral infection.  The disclosed MEET protein modulators, including PPAR-gamma receptor agonists herein have been known for the activity as MEET protein modulator (agonist). See, Bieganski et al. the abstract, , pages 965-966 (IDS). Further, PPAR-gamma receptor agonist has been known for treating various respiratory infection, particularly, influenza viral infection. See, Lee et al. (US 20150018396A1), paragraphs [0009] to [0024], [0066], [0351], and the claims.
(4) The predictability or unpredictability of the art:
The predictability of treating all of viral infection with one pharmaceutical agent is very low as there has no such a method known in the art. 

 (4) the predictability or unpredictability of the art:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. 
Moreover, it is well known that no single chemotherapeutic agent has been found to be useful in the treatment of all of the viral infections, e.g., HIV, herpes virus infection, influenza. For example. herpes virus and HIV do not share same structure and cause distinct symptoms. Method of treating HIV infection would not suitable for treating herpes viral infection.
Based on the known teachings of the viral infection treatments, one of skill in the art would recognize that it is highly unpredictable in regard to the treatment in the instant case, including treating numerous and various viral infection, by administering the very same compound.
Therefore, the skilled artisan would view that the treatment of all the viral infectious diseases listed herein by administering the same particular compound herein, is highly unpredictable.
Moreover, one of skill in the art would recognize that it is highly unpredictable in regard to therapeutic effects, side effects and toxicity generated by administering the same particular compound herein for treating all diseases listed in the specification.
(5) The relative skill of those in the art:
The relative skill in the art is fairly high, with the typical practitioner having a medical degree and/or an advanced degree in the biochemical, chemistry or pharmaceutical-related arts, as evidenced by Redmond for example.
(6) The amount of direction or guidance presented / working examples:
The specification discloses deletion of MEET protein associated gene lead to the inhibition of expression of influenza protein (example 1), stabilization by MEET protein modulators T01001, pioglitazone and compound #18 lead to inhibition of influenza virus in an invitro test with IC50 value (µM) of 18 (T01001), 38 (pioglitazone) and 0.05 (compound #18):  Compound 18 was further tested in vitro against West Nile virus (2.5), Dengue (5) and Zika (3).  No EC50 value or toxicity data of the tested compounds has been disclosed. No working examples of treating any viral infection by any compound have been disclosed. The application provide no further guidance or direction as how the in vitro data of the three particular compounds against influenza and one compound against West Nile, Dengue and Zika virus may be extrapolated to the full scope of the viruses and MEET modulators in treating viral infection in a subject, a mammal, and a human. Particularly, in view of the low in vitro activity (IC50> 10 µM) and lack of toxicological data of the newly tested compounds with unknown pharmacological properties. Note that lack of a working example, is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP 2164.02. There is no demonstration in the specification that compound #18, T01001 would be suitable as therapeutic agents for treating viral infection .
(7) The quantity of experimentation necessary:
The instant claims read on treating all viral infections with any MEET protein modulators.  As discussed above the specification fails to provide any support for treating all forms of viral infections with all the MEET protein modulators encompassed herein. The application fails to show that any MEET protein modulators would have a sufficient activity to be qualified as therapeutic agent against viral infection. Applicant fails to provide any information sufficient to practice the claimed invention, absent undue experimentation.

Particularly, the skilled practitioner would have to test each of the viral infectious conditions with any possible MEET protein inhibitor to determine treatment efficacy for each condition.  Thus, the skilled artisan would have to undergo exhaustive studies to evaluate each condition and compound that falls under the umbrella term of viral infection and MEET protein modulator in order to be able to fully carry out the invention commensurate in scope with the claims.Genetech, 108 F. 3d at 1366 states that “ a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimation of general ideas that may or may not be workable.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-17, 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recite purely functional limitation: “modulator of a NEET protein” which fails to clearly define the boundary of chemical compounds encompassed thereby. The use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)). See MPEP 2173.05(g) as how to properly use functional limitations in claims. In instant case, one of skilled artisan would not be able to envisage any structural limitation of claimed compounds.

Claims 21-23 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of the NEET protein modulator recited in claim 21 to 23 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class. Particularly, small molecules, miRNA, siRNA, plasmid, antisense oligonucleotides and antibody are structurally distinct each from the others and are not recognized in a same class of class. Further, small molecules is an umbrella terms cover any organic compounds belong to various distinct classes of chemical compounds. For example, 
    PNG
    media_image1.png
    106
    197
    media_image1.png
    Greyscale
, and  
    PNG
    media_image2.png
    99
    303
    media_image2.png
    Greyscale
(pioglitazone) (recited in claim 23) are not recognized in the same class of compounds.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejection 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Note, the claims have been examined insofar as they read on elected species. Applicants has identify claim 14-17 and 21-27 read on the elected species.
Claims 14-17, 21-27  are rejected under 35 U.S.C. 102(a) as being anticipated by Lee et al. (US 20150018396 A1).
Lee et al. teach a method of treating, ameliorating or preventing an infection in a subject comprising administering to a subject in need thereof a therapeutically effective amount of PPAR agonist, particularly,  PPAR-gamma  agonist. See, particularly, paragraphs [0009] to [0024].  In some embodiments, the infection is a viral infection, particularly, influenza infection. See, particularly, paragraphs [0054],  [0055]  and  [0066]. Expressly disclosed PPAR agonists include rosiglitazone, pioglitazone, troglitazone, netoglitazone. See, paragraph [0135].  The PPAR agonist may be used in combination with other therapeutic agent in the method, particularly, in combination with other known anti-viral agents. See, particularly, paragraphs [0138] to [0145], [0169] to [0170]. See, also claims 1, 35, 43, 46. 
As to the recitation of “MEET protein modulator”  (claim 17) or “stabilizer” (claim 25), note, Any properties exhibited by or benefits provided the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990. See MPEP 2112.01. 
Claims 14-17, 21-27  are rejected under 35 U.S.C. 102(a) as being anticipated by Andridge   et al. (US 20120022113 A1).
Andridge  et al. teach a method of treating influenza A virus infection comprising administering to a subject in need of the treatment a PPAR gamma agonist, particularly, rosiglitazone, pioglitazone, troglitazone, rivoglitazone, ciglitazone. See, particularly, paragraph [0003] to [0005].  Figure. 1, example 5, and the claims. The therapeutic composition may further comprising other known antiviral agent, such as oseltamivir zanamivir, etc. See, paragraph [0036].  As to the recitation of “MEET protein modulator”  (claim 17) or “stabilizer” (claim 25), note, Any properties exhibited by or benefits provided the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990. See MPEP 2112.01. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627